Pfeifer, J.,
dissenting. It is easy to get lost in acronyms and terms of art when dealing with a case of this technical complexity. What we should not lose sight of is why we have a Public Utilities Commission, statutory and regulatory *556schemes, and appellate review. Government regulation and scrutiny exist to protect against the ill effects of monopolies, including price gouging.
Here, Ameritech’s switched access rates are five times higher than the costs of providing the service. The pricing should bear a reasonable relationship to the cost of providing the service. Under the current structure, there is no such reasonable relationship, and I would find that Ameritech’s pricing scheme violates R.C. 4905.26.
It is my sense that the PUCO has lost sight of its own big picture and has become too protective of local phone companies at the expense of better service and fairer pricing for Ohioans.